DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “42” (paragraph 0044).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 10, 11, 16, and 20 of U.S. Patent No. 10,611,331. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 10, 11, 16, and 20 of U.S. Patent No. 10,611,331 read on and include all limitations of claims 1, 6, and 7 of the present application.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,773,679. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,773,679 reads on and include all limitations of claim 1 of the present application.
Claims 1, 6, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 6 of U.S. Patent No. 10,787,146. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, and 6 of U.S. Patent No. 10,787,146 read on and include all limitations of claims 1, 6, and 7 of the present application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider et al. (US 9,580,039).  Schneider et al. discloses an airbag apparatus (airbag assembly #100, specifically including embodiment of airbag #1210 in figure 12) comprising:

a first cushion (#1220) inflated by the gas jetted by the inflator (#112), and configured to support a head of a passenger (#60) in case of a head-on collision (direction of arrow #40; figure 2) of the vehicle (#50; has the ability to so perform; figures 1, 2, 12);
a second cushion (#1230) connected to the first cushion (#1220) so as to be supported by the first cushion, and configured to suppress the head of the passenger (#60) from moving in a diagonal direction (direction of arrow #80; figure 2) in case of an oblique collision of the vehicle (#50; has the ability to so perform; figures 1, 2, 12);
a connection tube (gas guide #1250) configured to connect the first and second cushions (#1220, 1230) such that the gas of the inflator (#112) moves from the first cushion to the second cushion (has the ability to so perform; figures 11A-12);
a control tether (strap #1262) connected to the first cushion (#1220) and the connection tube (#1250; figure 12);
wherein the connection tube (#1250) is formed in a hollow cylinder shape (figure 12);
wherein the second cushion (#1230) is eccentrically disposed on an inboard side of the first cushion (#1220) so as to avoid the head of the passenger (#60) in case of a head-on collision (direction of arrow #40; figure 2) of the vehicle (#50; has the ability to so perform; figures 1, 2, 12).

Claim(s) 1, 5, and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Perez (US 10,730,472).  Perez discloses an airbag apparatus (passenger front airbag #158) comprising:
an inflator (#166) configured to jet gas in case of a collision of a vehicle (#102; has the ability to so perform; figures 1-3);

a second cushion (#164) connected to the first cushion (#162) so as to be supported by the first cushion, and configured to suppress the head of the passenger (#106b) from moving in a diagonal direction in case of an oblique collision of the vehicle (#102; has ability to so perform; figures 1-3);
a connection tube (#686) configured to connect the first and second cushions (#162, 164) such that the gas of the inflator (#166) moves from the first cushion to the second cushion (has ability to so perform; figures 6, 7);
a control tether (#698) connected to the first cushion (#162) and the connection tube (#686; figures 6, 7);
wherein the connection tube (#686) is formed in a hollow cylinder shape (figures 6, 7);
wherein the second cushion (#164) is eccentrically disposed on an inboard side of the first cushion (#162) so as to avoid the head of the passenger (#106b) in case of a head-on collision of the vehicle (has ability to so perform; figures 2, 3, 6, 7).

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses airbags including first and second cushions/chambers intended for protecting an occupant in the event of an oblique collision.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3616